Per Curiam.
The House of Representatives of the First Regular Session of the Forty-fifth General Assembly of the State *77of Colorado by resolution has submitted to this Court three interrogatories relating to the severability of the second sentence of Section 47 of Article V of the Constitution of the State of Colorado, as amended by Amendment No. 7.
By these interrogatories, the House of Representatives seeks an answer to a question of paramount importance regarding apportionment in the State of Colorado which the Supreme Court of the United States properly left to be resolved by the courts of this state in Forty-fourth General Assembly of Colorado, et al., v. Lucas, et al., 379 U. S. 693, 85 S.Ct. 715, 13 L.Ed. 2d 699.
The interrogatories so presented are specific, and the answers to them will affect pending legislation. Realizing the importance of these questions, we deem that they give rise to the solemn occasion envisaged by Article VI, Section 3 of the Constitution of Colorado.
The interrogatories are:
“1. Is that part of Section 47 of Article V of the Constitution appearing in Amendment No. 7, which reads as follows:
“ ‘The apportionment of senators among the counties shall be the same as now provided by 63-1-3 of Colorado Revised Statutes 1953, which shall not be repealed or amended other than in numbering districts, except that the counties of Cheyenne, Elbert, Kiowa, Kit Carson and Lincoln shall form one district, and one additional senator is hereby apportioned to each of the counties of Adams, Arapahoe, Boulder and Jefferson./ severable from the remaining provisions of Amendment No. 7?
“2. If the answer to the first question is in the negative, is said Section 47 of Article V of the Constitution, appearing in Amendment No. 7, severable from the remaining provisions of said Amendment No. 7?
“3. If the answer to either the first or second question is in the affirmative, are the remaining provisions of Amendment No. 7 valid and in effect as provisions of the Constitution of the State of Colorado?”
*78The answer to Interrogatory No. 1 is “No.”
The answer to Interrogatory No. 2 is “No.”
The provision in question is not severable, and the whole of Amendment No. 7 is invalid and void.